

116 S4790 IS: Know Your Vets Act of 2020
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4790IN THE SENATE OF THE UNITED STATESOctober 1, 2020Ms. Cortez Masto (for herself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve the ability of separating or retiring members of the Armed Forces to seek services provided by accredited veterans service officers, and for other purposes.1.Short titleThis Act may be cited as the Know Your Vets Act of 2020.2.Transmittal to accredited veterans service officers of certain information on members retiring or separating from the Armed Forces(a)TransmittalThe Secretary of Defense shall ensure that a member of the Armed Forces who is separating or retiring from the Armed Forces may elect to have the Department of Defense transmit the name and contact information of the member to all appropriate accredited veterans service officers based on the post-separation mailing address provided to the Department by the member.(b)Accredited veterans service officer definedIn this section, the term accredited veterans service officer means a person who has been recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code, for the purposes of preparation, presentation, and prosecution of claims under laws administered by the Secretary.